Detailed Action
This office action has been issued in response to an amendment filed 9/22/2021.  Claims 2-11, 13-14, 16-19, 24-25, 27-28 and 31-32 were amended. Claims 1, 12 and 23 were canceled. Claims 81-84 were added. Claims 2-11, 13-14, 16-19, 24-25, 27-28, 31-32 and 81-84 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 9/22/2021, canceling claim 1 and amending claims 2-11 reciting “circuitry” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claims. Accordingly, the rejection of claims 1-11 under 101, as filed in (10) of the Final Office action filed 7/22/2021, is withdrawn.  
Applicant’s arguments, see page 24 in Remarks, filed 9/22/2021, with respect to claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Maher (US 2013/0212659 A1) in view of Forest (US 2013/0111582 A1), further in view of Knight (US 2014/0082434 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 2-11, 13-14, 16-19, 24-25, 27-28, 31-32 and 81-84 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 4-8, 16-19, 27-28 and 81-84 are allowed for reasons argued by applicant in page 24 of the Remarks, filed 9/22/2021, and for reasons explained below.
As to independent claims 4-8, 16-19, 27-28 and 81-84, the prior art including Maher (US 2013/0212659 A1), Forest (US 2013/0111582 A1) and Knight (US 2014/0082434 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Maher (prior art on the record) teaches a system for identifying unverified systems which may be used to launch a malicious attack against a vehicle using communications by determining that an unverified system is outside of a boundary of trust in an interconnected network. Trusted systems associated with the vehicle disregard communications from unverified systems outside of the boundary of trust.
Forest (prior art on the record) teaches a method of transmitting requests to one of multiple vehicles to request an identification value and challenge.
Knight (prior art on the record) teaches a method of incrementing multiple watchdog timer counters until a refresh sequence is received and determining an error or problem when one of the watchdog timers reaches a predetermined threshold.

Additionally, Yang (US 2019/0041223 A1), teaches a method of using collaborative communications from other vehicles and the intelligent transportation infrastructure to further enhance its perception of the surrounding beyond the immediate reach of the camera and other onboard sensors.
Additionally, Rajagopal (US 2017/0188391 A1), teaches an apparatus of a first vehicle user equipment (UE) for collision avoidance using channel sensing in a wireless communication network is provided. The apparatus comprises a transceiver configured to receive a set of scheduling assignment (SA) information that is allocated to a set of second vehicle UEs in the wireless communication network. The apparatus further comprises at least one processor configured to decode the set of SA information each of which includes SA information to each of the set of second vehicle UEs, perform energy sensing operation for resources to be used by each of the set of second vehicle UEs to determine additional potential SA transmission and data transmission from the 
None of the prior art of record cited above teaches the non-obvious features of the present invention: “(a) transmit a first challenge packet to a first vehicle at a first time, the first challenge packet to request the first vehicle to transmit a first challenge response; (b) instruct a second challenge packet to be transmitted to a second vehicle at the first time”, “the first challenge packet to request the first vehicle to transmit a first challenge response at a first hopping cycle using a second frequency, the second frequency different from the first frequency, the second frequency based on a first frequency band hopping pattern; (b) instruct a  second challenge packet to be transmitted to a second vehicle using a third frequency at the first time to, the second challenge packet to request the second vehicle to transmit a second challenge response at the first hopping cycle using a fourth frequency, the fourth frequency different from the third frequency, the fourth frequency based on a second frequency band hopping pattern different from the first frequency band hopping pattern”, “determine that the first challenge response matches a first expected challenge response; determine that the second challenge response matches a second expected challenge response; and determine that the first and second vehicles are genuine vehicles” and “determine that the first challenge response matches a first expected challenge response; and determine that the second challenge response does not match a second expected challenge response in response to not obtaining the second challenge response, a value of the second counter indicative of a quantity of times the second challenge response is not obtained”.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 2-11, 13-14, 16-19, 24-25, 27-28, 31-32 and 81-84 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498